UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                        _________________

                                           No. 98-40848
                                         Summary Calendar
                                        _________________

               UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

               versus

               FRANCISCO CASTANEDA-ARAGUS,

                                               Defendant-Appellant.



                            Appeal from the United States District Court
                                for the Southern District of Texas
                                        (M-97-CR-272-1)

                                             July 2, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Francisco Castaneda-Aragus (“Castaneda”) appeals his conviction and sentence for

kidnapping Hector Salinas, in violation of 18 U.S.C. § 1201.

       First, Castaneda argues that the district court erred in denying his motion to suppress his
confession. According to Castaneda, his confession resulted from an illegal arrest and was coerced

by law enforcement personnel. Even if Castaneda had been taken into custody with the meaning of

Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), however, Castaneda

has failed to show that the district court clearly erred in finding that law enforcement personnel had

read Castaneda his Miranda rights and that Castaneda had voluntarily waived them. See United

States v. Chavez-Villarreal, 3 F.3d 124, 126 (5th Cir. 1993) (noting that we review the district court’s



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
factual findings following a suppression hearing for clear error); United States v. Pofahl, 990 F.2d
1456, 1487 (5th Cir. 1993) (stating that Miranda warnings must be given prior to custodial

interrogation). Castaneda’s assertion that he did not understand his rights because he does not speak

English or read Spanish lacks merit. The record demonstrates that Castaneda’s rights were read to

him in Spanish, and that Castaneda indicated that he understood his rights.

        Castaneda has likewise failed to demonstrate that the district court clearly erred in finding that

his statement was not coerced. See United States v. Paden, 908 F.2d 1229, 1235 (5th Cir. 1990)

(stating that encouraging a defendant to tell the truth and informing him about the sentence he might

receive is not coercion). Moreover, even if we assume that the law enforcement officials engaged

in coercive tactics, Castaneda has not demonstrated that he would not have made the confession but

for the coercion. See Muniz v. Johnson, 132 F.3d 214, 219 (5th Cir. 1998).

        Second, Castaneda argues that a potential juror’s response to a question posed by the district

court during voire dire deprived him of his right to receive a fair trial. Specifically, he argues that the

district court erred in refusing to allow his counsel to cure the taint of the potential juror’s response

by informing the jury pool that Castaneda’s counsel was court appointed. Castaneda did not preserve

this issue for appeal with a proper objection in the district court, and therefore, we review only for

plain error. See United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (noting that

arguments raised for the first time on appeal are reviewed for plain error). Castaneda has not shown

that the statements made by the potential juror rendered the trial fundamentally unfair, and he has not

otherwise shown any prejudice resulting from those statements. Cf. United States v. Webster, 750
F.2d 307, 336-39 (5th Cir. 1984) (noting that the manner of handling jury misconduct is traditionally

left to the sound discretion of the trial judge, and that a presumption of prejudice is generally reserved

for jury panels tainted by outside influence). Thus, Castaneda has not demonstrated that the district

court plainly erred.

        Third, Castaneda contends that the district court abused its discretion when it allowed two

eyewitnesses to identify him at trial. We note that Castaneda does not renew his argument, raised


                                                   -2-
in the district court, that the pre-trial photo lineups rendered the in-court identification unreliable.

Rather, Castaneda argues, for the first time on appeal, that the courtroom identification alone was

unduly suggestive. Castaneda’s argument, however, does not demonstrate that the district court

plainly erred. See Calverly, 37 F.3d at 162-64.

        Fourth, Castaneda challenges the sufficiency of the evidence supporting his conviction. He

argues that the Government failed to prove that he knowingly participated in the kidnapping. Our

review of the record, however, shows that sufficient evidence existed to allow the jury to find beyond

a reasonable doubt that Castaneda participated willfully in the kidnapping. See United States v. Bell,

678 F.2d 547, 549 (5th Cir. 1982) (en banc) (“It is not necessary that the evidence exclude every

reasonable hypothesis of innocence or be wholly inconsistent with every conclusion except that of

guilt, provided a reasonable trier of fact could find that the evidence est ablishes guilt beyond a

reasonable doubt.”).

        Finally, Castaneda contends that the district court erred in sentencing him. According to

Castaneda, because there was no evidence that he participated in Salinas’ murder, the district court

erred in det ermining Castaneda’s offense level to be 43, pursuant to § 2A4.1(c) of the sentencing

guidelines. The relevant guideline, however, does not require such proof in order to apply. See U.S.

SENTENCING GUIDELINES MANUAL §§ 2A1.1 & 2A4.1(c) (1997). Moreover, Castaneda could not

have received less than a life sentence. See 18 U.S.C. § 1201(a) (providing for a mandatory minimum

of life in prison when the “death of any person results” from the kidnapping).

        Castaneda’s appeal is without arguable merit. Accordingly, it is dismissed. See 5th Cir. R.

42.2.

        APPEAL DISMISSED.




                                                  -3-